DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 02 June 2020 has been received, & its contents have been carefully considered.  As a result, Claims 1-12 are pending for review.
Drawings
NOTE: As no drawings were filed with the nation stage entry of the application, the drawings from the foreign priority document FR #1762884 are being considered for this prosecution.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference Character “ɸ”, used to describe a diameter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification mentions Ref. Character “ɸ” not included in the drawings;
The recitation of “a support tube of axis X intended to pass through the said burner to have the said burner passing through it” in Lines 2-3 of Page 2, & “a support tube of axis X intended to pass through the burner to have the burner passing through it” in Lines 2-3 of the Abstract appear to be indefinite as it is unclear how the support tube can both pass through the burner & have the burner pass through the support tube, as the relative dimensions of the tube & burner would only allow smaller of the two to pass through the larger of the two; &
In the Abstract:
In Line 6, “the scraper is articulated to on the support tube” should be “the scraper is articulated on the support tube”; &
In Line 9, “a rotation means for setting rotating the entire” should be “a rotation means for rotating the entire”.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f) & pre-AIA  35 U.S.C. § 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

(6th Para) An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for setting and maintaining the position of the scraper” in Claim 1 & “the position setting and maintaining system” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “the means for rotating” in Claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Casperson, US #3,175,239
[Casperson ('239)]

-
Goodwin, US #4,058,870
[Goodwin ('870)]


~ Under 35 USC § 103 ~
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 & 8-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Casperson ('239).
In Re Claims 1-5 & 9-11, Casperson ('239) discloses:
Cl. 1: Device for cleaning a tip of a furnace burner comprising
a support tube of axis X intended to pass through the burner (Rod #80 comprising a longitudinal axis & passing through Converter #11) and
wherein the support tube comprises a metal cable (Pneumatic Ram #91) connected at an end to a scraper (Pneumatic Tool #83 via Projection Ear #86) and at another end to a system for setting and maintaining the position of the scraper (Control Panel #98),
wherein the scraper is articulated on the support tube between a first position aligned with the axis X in the continuation of the support tube and a second position perpendicular to the axis X (Fig. 1: Pneumatic Tool / Scraper #83 can be pivoted from 0º, parallel to the “X” axis, through “advantageously” to about 120º, which includes a 90º angle perpendicular to the “X” axis), and
wherein the scraper has a chamfered part on a profile (Fig. 1: The tip of Tool #83 is shown as angling to a point, or being chamfered) and the support tube is connected to a means for rotating the whole device (Col. 2, Ln. 64-69: Motor #96, which rotates Shaft #80).
With respect to the use of a cable in lieu of the disclosed pneumatic ram, the selection of a connection means between the scraper & positioning means would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a cable solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Casperson ('239) would function equally well in either configuration.
Cl. 2: wherein the support tube is connected to a means for hammering along the axis X (Col. 3, Ln. 9-28: Motor #54, which actuates the hammering action).
Cl. 4: wherein the scraper is removable and interchangeable (At least part (d) of the claim: Scraper / Tool #83 is “removably secured in said adapter”).
Cl. 5: wherein the support tube is removable and interchangeable (Col. 3, Ln. 9-10: Rod #80 is placed in Recess #19 formed by Cradle #18 & Clamp #21 after an existing air lance is removed).
Cl. 9: Method for cleaning a burner of a rotary furnace (Col. 3, Ln. 9-28), comprising:
inserting and placing the device according to claim 1 in the burner (Fig. 1; Col. 3, Ln. 9-14: Scraper #83 is placed into Combustion Device / Converter #11),
setting the scraper in position from the aligned first position to the perpendicular second position using the position setting and maintaining system (Col. 3, Ln. 14-20),
maintaining the scraper using the position setting and maintaining system, rotating the device using the rotating means (Col. 3, Ln. 17-28).
Cl. 10: wherein the insertion and placement of the device is performed using an actuator (At least the placement of Tool #83 is performed with Actuator / Controller #98; The placement of the system into the burner is accomplished with the manually actuated assembly comprising Carriage #18).
Cl. 11, discloses: Cleaning method according to claim 9, wherein the device is moved in translation along the axis X manually or using a motorized actuator (Motor #54 actuates Rod #80 along the longitudinal axis at least during the hammering phase as discussed above).
In Re Claim 3, with respect to “wherein the support tube and the scraper have a diameter ɸ ≤73mm, since the diameter for a given burner cleaning device would necessarily depend on numerous individual and/or interrelated design criteria, such as the overall size and/or shape of the burner tube, etc., to configure an apparatus such as recited in Casperson ('239) according to the limitations set forth in applicant’s claims can be viewed as nothing more than merely a matter of choice in design and/or optimization absent a showing by applicant of any criticality (new or unexpected results produced therefrom) over the prior art of record.
In Re Claim 8, with respect to “wherein the means for rotating the whole device is a motorized wheel”, the selection of an appropriate rotating means would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a wheel solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the apparatus of Casperson ('239) would function equally well in either configuration.
In Re Claim 12, with respect to “wherein the metal cable is connected at the other of its ends to a motorized winch”, Casperson ('239) discloses the connecting & actuating means / pneumatic ram connected to a pneumatic controller in lieu of a cable & winch system.  Nevertheless, the use of either of a pneumatic ram or cable / winch system would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the cable & winch system solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the apparatus & method of Casperson ('239) would function equally well in either configuration.

Claims 6 & 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Casperson ('239) as applied to claim 1 above, in view of Goodwin ('870).
In Re Claims 6 & 7, Casperson ('239) discloses all aspects of the claimed invention as discussed above, with the possible exception of: [Cl. 6] “wherein the support tube and the scraper are hollow and communicating, wherein the support tube is open on both sides, wherein the scraper comprises holes communicating with the inside of the scraper and arranged on one side, and wherein the support tube and the scraper are intended to have compressed air passing through them” & [Cl. 7] “wherein the support tube and the scraper are hollow and communicating, the support tube is open on both sides, the scraper comprises holes communicating with the inside of the scraper and arranged on one side and the support tube and the scraper are intended to have a fluid loaded with a pulverulent material passing through them”.
Nevertheless, Goodwin ('870) discloses from the same Burner Cleaning Tool field of endeavor as applicant's invention, a burner cleaning device (At least Fig. 1a, 4) comprising a scraper (Tip #10) attached to a hollow rod (Lance #11) & including holes for fluid to be passed therethrough (Col. 2, Ln. 22-68: At least bores 27, 30 & 31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the structure of the lance of Goodwin ('870) into the system of Casperson ('239) for the purpose of “[aiding] in the removal of plugs or other incrustations” from the tube (Col. 2, Ln. 50-58).
With respect to the recitation that the tube & scraper are intended to have compressed air or a pulverulent fluid flowed therethrough, this considered by the Examiner to be intended use language.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  The structure of Goodwin ('870) is intended to have a high pressure fluid flow therethrough (Col. 2, Ln. 50-54), indicating that other fluids are capable of being flowed therethrough.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762